Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 10/11/2019, 11/18/2019, 12/20/2019, and 3/30/2020 and 04/14/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 10/11/2019 has been reviewed and accepted.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  an “outdoor environment temperature detection unit configured to detect an outdoor environment temperature”, “ a first temperature detection unit and a second temperature detection unit configured to detect an outdoor condenser coil temperature”, “a calculation unit configured to calculate a target rotational speed of the outdoor fan”, and “a control unit configured to control the outdoor fan” in claim 1, “temperature detected by a first temperature detection unit and a second temperature detection unit” in claims 3, 5, 6, 7, 10, and 11, “the calculation unit calculates the target rotational speed of the outdoor fan” in claim 2, “the control unit is further configured to control the outdoor fan” in claim 4, Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.   Claims 1-11  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The specification mentions “As shown in Fig. 1, the device includes: an outdoor environment temperature detection unit 101, a first temperature detection unit 102, a second temperature detection unit 103, a calculation unit 104 and a control unit 105.” [0028], however looking at the figure there is still no structure provided as the figure points to blocks. The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

3.    The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-13 the claims recite the limitations an “outdoor environment temperature detection unit configured to detect an outdoor environment temperature”, “ a first temperature detection unit and a second temperature detection unit configured to detect an outdoor condenser coil temperature”, “a calculation unit configured to calculate a target rotational speed of the outdoor fan”, and “a control unit configured to control the outdoor fan” in claim 1, “temperature detected by a first temperature detection unit and a second temperature detection unit” in claims 3, 5, 6, 7, 10, and 11, “the calculation unit calculates the target rotational speed of the outdoor fan” in claim 2, “the control unit is further configured to control the outdoor fan” in claim 4. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions. However, the specification mentions 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim 1 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculate a target rotational speed of the outdoor fan according to the outdoor environment temperature and the outdoor condenser coil temperature”.
The limitation “calculate a target rotational speed of the outdoor fan according to the outdoor environment temperature and the outdoor condenser coil temperature” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, besides reciting “a control unit”, “detection unit” and “a calculation unit” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “configured to detect an outdoor environment temperature”, “configured to detect an outdoor condenser coil temperature” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- “an outdoor environment temperature detection unit configured to”, “a first temperature detection unit and a second temperature detection unit configured to”, “a calculation unit configured to”, and “and a control unit configured to control the outdoor fan to operate at the target rotational speed” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A control device for an outdoor fan of an air conditioner” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable").  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of detecting temperatures which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements- “an outdoor environment temperature detection unit configured to”, “a first temperature detection unit and a second temperature detection unit 

Claims 2, and 6 are rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “The device according to claim 1, wherein the calculation unit calculates the target rotational speed of the outdoor fan according to the following formula” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally the claim recites “formula: N*(Ta0+273.15)*(Tp0 -Ta0)*(273.15+Tp0) (Tp -Ta)*(273.15+Tp)*(273.15+Ta) wherein n is the target rotational speed of the outdoor fan, N is a rated maximum rotational speed when the outdoor fan operates at full speed, Tp0 is an outdoor condenser coil temperature preset by the air conditioner, TaO is an outdoor environment 

Claims 3, 7, 10, and 11 are rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites” wherein the outdoor condenser coil temperature is a higher one of outdoor condenser coil temperatures detected by the first temperature detection unit and the second temperature detection unit” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claims 4, and 9 are rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1, and 5. The claims additionally recite- “control the outdoor fan to operate at a first rotational speed within a first set time after startup” which is simply insignificant extra solution activity as this is a nominal or tangential addition to the claim. Operating a fan at a particular speed at a time after startup is considered to be well-understood, routine, conventional activity- Seem (EP1072847) -col 4 lines 26-28, the warm-up timer may have been Set initially to thirty Seconds and when that period expires the control advances to Sub-State C, and –Kanemaru (US200900781) ([0002] automatically operating the HVAC fan speed during the vehicle's warm-up stage, [0025] it is determined if a predetermined period of time (X), measured either in seconds or minutes, has elapsed since the user started the vehicle 10. The predetermined period of time (X) is a time delay ). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “when it is detected that an outdoor environment temperature is less than a first set temperature”, “a target rotational speed of the outdoor fan determined according to the outdoor environment temperature and an outdoor condenser coil temperature”, “detected that an absolute value of a difference between the outdoor condenser coil temperature and a preset outdoor condenser coil temperature is greater than a second set temperature”, and “a target rotational speed of the outdoor fan determined according to a latest read outdoor environment temperature and the outdoor condenser coil temperature”.
The “when it is detected that an outdoor environment temperature is less than a first set temperature”, “a target rotational speed of the outdoor fan determined according to the outdoor environment temperature and an outdoor condenser coil temperature”, “detected that an absolute value of a difference between the outdoor condenser coil temperature and a preset outdoor condenser coil temperature is greater than a second set temperature”, and “a target rotational speed of the outdoor fan determined according to a latest read outdoor environment temperature and the outdoor condenser coil temperature” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “detected by a first temperature detection unit and a second temperature 
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, additional elements- “controlling the outdoor fan to operate”,  which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The limitation that recites “A control method for an outdoor fan of an air conditioner” falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). The additional element of detecting temperatures which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Detecting temperature is considered to be well-understood, routine, conventional activity-Goth (US20050115257) [0036] A plurality of 
Claim 8 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculating an average value of the outdoor environment temperature and an average value of the outdoor condenser coil temperature” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim recites additional elements- reading the outdoor environment temperature and the outdoor condenser coil temperature once every second set time, and ending after reading six groups of data” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of detecting temperatures which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US20120291984A1), in view of Goth (US20050115257).

Regarding claim 1, Li teaches a control device for an outdoor fan of an air conditioner ([0012] an air conditioner system including an indoor unit and an outdoor unit…The controller adjusts the speed of the condensing fan), comprising: an outdoor environment temperature detection unit configured to detect an outdoor environment temperature ([0024] The first temperature sensor 24 is mounted on an outer enclosure of the condenser 14 and is used to sample ambient temperature…The controller 12 samples the condenser outlet temperature, outdoor ambient temperature, and condenser inlet or outlet pressure to control the speed of the condensing fan 16) ; a first temperature detection … configured to detect an outdoor condenser coil temperature unit ([0024] The second temperature sensor 26 is mounted at the outlet of the condenser 14 in various embodiments. The second temperature sensor 26 is wrapped in insulating material. Such as temperature-preservation cotton, to ; and a calculation unit configured to calculate a target rotation speed ([0032] calculates a first rotating speed (initial fan speed) of the condensing fan) of the outdoor fan according to the outdoor environment temperature and the outdoor condenser coil temperature; and a control unit configured to control the outdoor fan to operate at the target rotational speed  (Fig. 2 108 adjust the condensing fan speed according to temperature sampled by temperature sensor, [0029] At block 108, the controller 12 adjusts the speed of the condensing fan 16 according to the temperature sampled by at least one of the first and the second temperature sensors 24, 26. Control then proceeds to end block 112, Fig. 4 144 Calculate Target Speed Of The Condensing Fan according To The Outlet 144 Temperature And Start The Condensing Fan according To The Target Speed).
Li does not teach a second temperature detection unit.
Goth teaches a second temperature detection unit ([0036] A plurality of temperature sensors are distributed throughout the cooling system 100. The sensors may be thermistors or other known temperature sensors. Sensor T1 measures air temperature entering condenser 104. Sensor T2 measures air temperature exiting condenser 104. Sensors T3 and T3′ provide redundant measurement of refrigerant temperature exiting condenser 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teaching a control device for an outdoor fan comprising temperature sensors to measure the ambient temperature and the condenser temperature, and using these values to calculate a target rotation speed with Goth’s teaching of having redundant temperature sensors on the condenser. The combined teaching provides an expected result of a control device for an outdoor fan comprising redundant temperature sensors to measure the ambient temperature and the .  

Claim 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20120291984A1), in view of Goth (US20050115257), in further view of Seem (EP1072847).


Regarding claim 4, the combination of Li and Goth teach the device according to claim 1, wherein the control unit is further configured to control the outdoor fan to operate at a first rotational speed after startup([0032] FIG. 3, and calculates a first rotating speed (initial fan speed) of the condensing fan according to the comparison result at block 124… The controller 12 then starts the condensing fan 16 at the initial fan speed as calculated by the first PID controller 18 at block 126). 
The combination of Li and Goth do not teach within a first set time
Seem teaches within a first set time (col 4 lines 26-28, the warm-up timer may have been Set initially to thirty Seconds and when that period expires the control advances to Sub-State C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Goth teaching a control unit that controls the outdoor fan to operate at a first mode/rotational speed after starting up with Seem’s teaching doing this within a first set time. The combined teaching provides an expected result of a control unit that controls the outdoor fan to operate at a first mode/rotational speed within a time period after starting up. Therefore, one of ordinary skill in the art would be motivated to provide a more reliable system.

Regarding claim 5, Li teaches a control method for an outdoor fan of an air conditioner ([0012] an air conditioner system including an indoor unit and an outdoor unit… The controller adjusts the , comprising: when it is detected that an outdoor environment temperature is less than a first set temperature ([0024] The first temperature sensor 24 is mounted on an outer enclosure of the condenser 14 and is used to sample ambient temperature…The controller 12 samples the condenser outlet temperature, outdoor ambient temperature, and condenser inlet or outlet pressure to control the speed of the condensing fan 16, [0039] If the outdoor ambient temperature is very low, the sampled condenser outlet temperature is lower than the preset condenser outlet temperature even if the condensing fan runs at very low speed), controlling the outdoor fan to operate at a target rotational speed of the outdoor fan determined according to the outdoor environment temperature and an outdoor condenser coil temperature detected by a first temperature detection unit (Fig. 2 108 adjust the condensing fan speed according to temperature sampled by temperature sensor, [0029] At block 108, the controller 12 adjusts the speed of the condensing fan 16 according to the temperature sampled by at least one of the first and the second temperature sensors 24, 26. Control then proceeds to end block 112, Fig. 4 144 Calculate Target Speed Of The Condensing Fan according To The Outlet 144 Temperature And Start The Condensing Fan according To The Target Speed) and when it is detected that an absolute value of a difference between the outdoor condenser coil temperature and a preset outdoor condenser coil temperature is greater than a second set temperature ([0039] The third PID controller 22 compares the condenser outlet temperature identified by the second temperature sensor 26 to the target or preset condenser outlet temperature at block 146, and calculates a third rotating speed of the condensing fan 16 according to the comparison result at block 148, Claim 12: wherein the third PID controller calculates a third rotating speed of the condensing fan based on a third difference between sensed temperature of the condenser and a target temperature of the condenser, [0039] When the identified condenser outlet temperature is higher than the preset condenser outlet temperature, the speed of the condensing fan 16 is increased. If the outdoor ambient temperature is very high, the sampled condenser outlet temperature is higher , controlling the outdoor fan to operate at a target rotational speed of the outdoor fan determined according to a latest read outdoor environment temperature and the outdoor condenser coil temperature detected by the first temperature detection unit (Fig. 2 108 adjust the condensing fan speed according to temperature sampled by temperature sensor, [0029] At block 108, the controller 12 adjusts the speed of the condensing fan 16 according to the temperature sampled by at least one of the first and the second temperature sensors 24, 26. Control then proceeds to end block 112, Fig. 4 144 Calculate Target Speed Of The Condensing Fan according To The Outlet 144 Temperature And Start The Condensing Fan according To The Target Speed).
Li does not teach and a second temperature detection unit within a second set time
Goth teaches a second temperature detection unit ([0036] A plurality of temperature sensors are distributed throughout the cooling system 100. The sensors may be thermistors or other known temperature sensors. Sensor T1 measures air temperature entering condenser 104. Sensor T2 measures air temperature exiting condenser 104. Sensors T3 and T3′ provide redundant measurement of refrigerant temperature exiting condenser 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teaching a control device for an outdoor fan comprising temperature sensors to measure the ambient temperature and the condenser temperature, and using these values to calculate a target rotation speed with Goth’s teaching of having redundant temperature sensors on the condenser. The combined teaching provides an expected result of a control device for an outdoor fan comprising redundant temperature sensors to measure the ambient temperature and the condenser temperature, and using these values to calculate a target rotation speed. Therefore, one of ordinary skill in the art would be motivated to provide a more reliable system if one sensor were to fail.  
 within a second set time (col 2 lines 37-46 A transition occurs from the first State to the Second State when a first predefined condition occurs. For example this condition may be when the fan has operated at the slowest possible Speed for a predetermined period of time while the temperature measurement is below the temperature Set point. A transition occurs from the Second State to the first State upon the occurrence of a Second predefined condition, such as when the duty cycle of the fan is at 100% and the temperature measurement is above the temperature Set point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Goth teaching a control unit that controls the outdoor fan to operate at a first mode/rotational speed after starting up with Seem’s teaching doing this within a first set time. The combined teaching provides an expected result of a control unit that controls the outdoor fan to operate at a first mode/rotational speed within a time period after starting up. Therefore, one of ordinary skill in the art would be motivated to provide a more reliable system.

Regarding claim 9, the method according to claim 5, further comprising: controlling the outdoor fan to operate at a first rotational speed after startup ([0032] FIG. 3, and calculates a first rotating speed (initial fan speed) of the condensing fan according to the comparison result at block 124… The controller 12 then starts the condensing fan 16 at the initial fan speed as calculated by the first PID controller 18 at block 126). 
The combination of Li and Goth do not teach within a first set time
Seem teaches within a first set time (col 4 lines 26-28, the warm-up timer may have been Set initially to thirty Seconds and when that period expires the control advances to Sub-State C.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Goth teaching a control unit that controls the outdoor fan to operate at a first mode/rotational speed after starting up with Seem’s teaching doing this .

Claims 3, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20120291984A1), in view of Goth (US20050115257), in further view of Kinnis (US20090076658).

Regarding claim 3, the combination of Li and Goth teach the device according to claim 1, wherein the outdoor condenser coil temperature … of outdoor condenser coil temperatures detected by the first temperature detection unit and the second temperature detection unit ([0039] When the identified condenser outlet temperature is higher than the preset condenser outlet temperature, the speed of the condensing fan 16 is increased. If the outdoor ambient temperature is very high, the sampled condenser outlet temperature is higher than the preset condenser outlet temperature even if the condensing fan runs at full speed, and the condensing fan will run at full speed. When the condenser outlet temperature is lower than the preset condenser outlet temperature, the speed of condensing fan 16 is lowered.)
	The combination of Li and Goth do not teach temperature is a higher one…detected by the first…and second unit.
	Kinnis teaches temperature is a higher one…detected by the first…and second unit ([0018] when the temperature measured by the secondary microclimate temperature sensor is higher than the temperature measured by the primary microclimate temperature sensor, operating the fan to draw air from the secondary space and discharging the drawn air into the primary space at a rate selected to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Goth teaching an outdoor condenser coil temperature with Kinnis’s teaching of detecting which of the two temperature sensors has a higher value and controlling the fan based off the higher value. The combined teaching provides an expected result of the higher outdoor condenser coil temperature being used to control the fan . Therefore, one of ordinary skill in the art would be motivated to provide a more reliable system.


Regarding claim 7, the method according to claim 5, wherein the outdoor condenser coil temperature … of outdoor condenser coil temperatures detected by the first temperature detection unit and the second temperature detection unit ([0039] When the identified condenser outlet temperature is higher than the preset condenser outlet temperature, the speed of the condensing fan 16 is increased. If the outdoor ambient temperature is very high, the sampled condenser outlet temperature is higher than the preset condenser outlet temperature even if the condensing fan runs at full speed, and the condensing fan will run at full speed. When the condenser outlet temperature is lower than the preset condenser outlet temperature, the speed of condensing fan 16 is lowered.)
	The combination of Li and Goth do not teach temperature is a higher one…detected by the first…and second unit.
	Kinnis teaches temperature is a higher one…detected by the first…and second unit ([0018] when the temperature measured by the secondary microclimate temperature sensor is higher than the temperature measured by the primary microclimate temperature sensor, operating the fan to draw air from the secondary space and discharging the drawn air into the primary space at a rate selected to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Goth teaching an outdoor condenser coil temperature with Kinnis’s teaching of detecting which of the two temperature sensors has a higher value and controlling the fan based off the higher value. The combined teaching provides an expected result of the higher outdoor condenser coil temperature being used to control the fan . Therefore, one of ordinary skill in the art would be motivated to provide a more reliable system.

Regarding claim 10, The device according to claim 2, wherein the outdoor condenser coil temperature … of outdoor condenser coil temperatures detected by the first temperature detection unit and the second temperature detection unit ([0039] When the identified condenser outlet temperature is higher than the preset condenser outlet temperature, the speed of the condensing fan 16 is increased. If the outdoor ambient temperature is very high, the sampled condenser outlet temperature is higher than the preset condenser outlet temperature even if the condensing fan runs at full speed, and the condensing fan will run at full speed. When the condenser outlet temperature is lower than the preset condenser outlet temperature, the speed of condensing fan 16 is lowered.)
	The combination of Li and Goth do not teach temperature is a higher one…detected by the first…and second unit.
	Kinnis teaches temperature is a higher one…detected by the first…and second unit ([0018] when the temperature measured by the secondary microclimate temperature sensor is higher than the temperature measured by the primary microclimate temperature sensor, operating the fan to draw air from the secondary space and discharging the drawn air into the primary space at a rate selected to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Goth teaching an outdoor condenser coil temperature with Kinnis’s teaching of detecting which of the two temperature sensors has a higher value and controlling the fan based off the higher value. The combined teaching provides an expected result of the higher outdoor condenser coil temperature being used to control the fan . Therefore, one of ordinary skill in the art would be motivated to provide a more reliable system.

Regarding claim 11, The method according to claim 6, wherein the outdoor condenser coil temperature … of outdoor condenser coil temperatures detected by the first temperature detection unit and the second temperature detection unit ([0039] When the identified condenser outlet temperature is higher than the preset condenser outlet temperature, the speed of the condensing fan 16 is increased. If the outdoor ambient temperature is very high, the sampled condenser outlet temperature is higher than the preset condenser outlet temperature even if the condensing fan runs at full speed, and the condensing fan will run at full speed. When the condenser outlet temperature is lower than the preset condenser outlet temperature, the speed of condensing fan 16 is lowered.)
	The combination of Li and Goth do not teach temperature is a higher one…detected by the first…and second unit.
	Kinnis teaches temperature is a higher one…detected by the first…and second unit ([0018] when the temperature measured by the secondary microclimate temperature sensor is higher than the temperature measured by the primary microclimate temperature sensor, operating the fan to draw air from the secondary space and discharging the drawn air into the primary space at a rate selected to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Goth teaching an outdoor condenser coil temperature with Kinnis’s teaching of detecting which of the two temperature sensors has a higher value and controlling the fan based off the higher value. The combined teaching provides an expected result of the higher outdoor condenser coil temperature being used to control the fan . Therefore, one of ordinary skill in the art would be motivated to provide a more reliable system.

Allowable Subject Matter
Claims 2, 6 and 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, and 6 require: “the device according to claim 1, wherein the calculation unit calculates the target rotational speed of the outdoor fan according to the following formula: N*(Ta0+273.15)*(Tp0 -Ta0)*(273.15+Tp0) (Tp -Ta)*(273.15+Tp)*(273.15+Ta) wherein n is the target rotational speed of the outdoor fan, N is a rated maximum rotational speed when the outdoor fan operates at full speed, Tp0 is an outdoor condenser coil temperature preset by the air conditioner, TaO is an outdoor environment temperature preset by the air conditioner, Tp is the outdoor condenser coil temperature, and Ta is the outdoor environment temperature” Li (US20120291984) teaches calculating a rotation speed of the condensing fan, where the calculation is according to the ambient temperature sampled by the first temperature sensor24, and is adjusted based on the first and second temperature sensors coming from the outdoor ambient temperature .
Outdoor fan speed = (R1 * N) + (T_od-35) * R2 + (27-T_id) * R3 + R4
(Where R1, R2, R3, and R4 are arbitrary constants, N is the compressor operating frequency T_od is the outdoor temperature, and T_id is the room temperature.)
At this time, the rotational speed of the outdoor fan 17 calculated by the above equation is the rotational speed at the time of maximizing the cooling efficiency of the air conditioner, that is, the ratio of cooling capacity / consumption input, as shown in FIG. However these references do not teach the specific formula as indicated above in combination with the other limitations. It would not be obvious to use the teachings from the listed references to result to the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Chamorro (US20100298982A1) teaches an HVAC controller causing the processor to command the compressor stage and the condenser fan to turn on irrespective of a state of an input signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117